EXAMINER'S AMENDMENT

An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.

Authorization for this examiner’s amendment was given in an interview with David Goldman on 2/19/20.

The application has been amended as follows: 

		Claim 7, the term [the fuel] in line 2 has been replaced by --a fuel--. 	
Claim 9 has been amended to depend from claim 7 instead of claim 1.
Claim 11 has been amended to depend from claim 10 instead of itself.

Claims 12, 14 and 15, the term [The system] has been replaced by --The method--.
Claim 13, "the oxygen sensor" in line 3 has been replaced by --an oxygen sensor--.
Claim 14, the term [a controller] in line 3 has been replaced by --the controller that--.
Claim 15 has been amended to depend from claim 10 instead of claim Claim 16, "the entrance" (line 9), "the exit" (line 14), "the oxygen level" (line 18), and "the fuel" (line 21) has been changed each to start with --a-- 


Any inquiry concerning this communication or earlier communications from the examiner should be directed to OMAR FLORES SANCHEZ whose telephone number is (571)272-4507.  The examiner can normally be reached on Monday thru Thursday8:00-4:00 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Andrea Wellington can be reached on 571-272-4483.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access 






/OMAR FLORES SANCHEZ/Primary Examiner, Art Unit 3724